Title: To Alexander Hamilton from William Ellery, 10 January 1790
From: Ellery, William
To: Hamilton, Alexander


Newport R Island Jany. 10 1790
Sir
My last letter to the late Commrs of the Treasury was dated June 9th 1789. to which I received no answer, nor have I received any information from them since the 25th. of May last, and that was in a letter from their Secry.
Not receiving any letter from them after the meeting of Congress under the New-Government; not from you since you was placed at the head of the Treasury, and Congress not having passed any act respecting the Loan-Officers I thought it was my duty to proceed in issuing Indents up to the end of 1787, and I continued to issue them accordingly until the close of the last year.
In December last I was accidentally informed that the Loan-Officer for the State of Massachusetts had received directions from you to cease issuing indents at the end of the last year, and conceiving that there was the same reason for my discontinuing to issue, as for his I stopped at the time before mentioned.
I wrote to him on the subject, and found that my information was good.
The late Board of Treasury in their circular letter of the 14 March 1788 informed me that it would not be necessary to state or transmit my accounts to the Treasury more than once in six months instead of once every quarter.
My accounts for the six months which terminated the last day of last Septemr. are ready for transmissn, and wait only for your direction; and I shall prepare those for the last quarter immediately.
I should be greatly obliged to you if you would issue a warrant for the payment of at least a part of what is due to me. The ballance due to me the first of Jany. current will be about 1500 dolls.
I have suffered exceedingly from the want of punctuality in the payment of my salary &c; but I blame not the late Comms of the Treasury. They knowing my situation and circumstances exerted themselves in my behalf. There was little or no money in the Treasury, and I could receive nothing in the mode prescribed by them for the payment of the Loan-Officers. They were to be paid out of the monies received by them from the States where they officiated. This State has not paid a farthing since I have held the Loan-Office, and of course I have received nothing in this channel. Hence I have suffered, hence the deficiency peculiar to me. Hoping by your attention to be speedily relieved from it, and with sentiments of great respect
I have the honour to be   Sir,   Your most obedt. Servant
William Ellery
The Secry of the Treasury
